Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments

The examiner notes the objection to the drawings has been withdrawn.
The examiner notes the affidavit filed 3-22-2019, submitted as a Declaration under 37 CFR SEC 1.132 is being treated under 37 CFR 1.130(a) since this application is an AIA  application.
The examiner notes applicant’s Declaration overcomes the previously cited prior art reference to Seifert.
The examiner notes applicant’s arguments concerning the external microphones as claimed.  The examiner notes that the microphones as enabled by the specification are not located on the external surface but rather within a light fixture or other area within a car.  The examiner reads the external microphone as claimed as situated on or integrated with an external fixture of the car and situated to specifically capture sounds external to the car.
The examiner notes additional prior art to Every which additionally discloses an audio network with a microphone and an ADC module outputting to a CAN bus (Figs. 1-3).
The Prior art of record discloses microphones configured external to a vehicle cabin to facilitate beamforming detection to a central computer in the car.  Additional prior art to Every teaches that microphones comprise respective analysis (A/D) modules located with each microphone.  However, the prior art does not disclose the analysis module functioning to produce the digital signal to the CAN bus where the digital signal comprises no digital auditory data.
The analysis module(s) as recited in claims 1, 23,and the corresponding ‘converting’ of claim 13, are drawn to the structure of the  combination of elements as shown in fig. 2 elements 104,106,108,110 112.
The examiner withdraws all rejections to all claims.
A corrected notice of allowance is submitted in order to correct claim numbering error on the claim index.


Allowable Subject Matter
Claims 1,3-7,10-13,15-17,20-29 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  

The Prior art of record discloses microphones configured external to a vehicle cabin to facilitate beamforming detection to a central computer in the car.  Additional prior art to Every teaches that microphones comprise respective analysis (A/D) modules located with each microphone.  However, the prior art does not disclose the analysis module functioning to produce the digital signal to the CAN bus where the digital signal comprises no digital auditory data.

In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed analysis modules in the prior art externally mounted vehicle sensor systems using a CAN bus to form a partially digital network. 
			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 14, 2022